Case 19-00048-dd   Doc 9   Filed 01/04/19 Entered 01/04/19 08:18:10   Desc Main
                            Document     Page 1 of 4
Case 19-00048-dd   Doc 9   Filed 01/04/19 Entered 01/04/19 08:18:10   Desc Main
                            Document     Page 2 of 4
Case 19-00048-dd   Doc 9   Filed 01/04/19 Entered 01/04/19 08:18:10   Desc Main
                            Document     Page 3 of 4
Case 19-00048-dd   Doc 9   Filed 01/04/19 Entered 01/04/19 08:18:10   Desc Main
                            Document     Page 4 of 4
